NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30204

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00028-TMB-1

 v.

SPRESIM ALIMI,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Spresim Alimi appeals pro se from the district court’s orders denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and

subsequent motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alimi contends that the district court erred by applying U.S.S.G. § 1B1.13 as

an applicable policy statement, erred in its 18 U.S.C. § 3553(a) and dangerousness

analysis, and wrongly concluded that Alimi’s obesity alone could not constitute an

extraordinary and compelling reason for release. We need not decide whether the

district court erred in its “extraordinary and compelling” analysis because the court

did not abuse its discretion in independently concluding that the § 3553(a)

sentencing factors did not support relief. See United States v. Keller, 2 F.4th 1278,

1281, 1284 (9th Cir. 2021) (stating standard of review and explaining that court

may deny compassionate release based on its § 3553(a) analysis alone). As the

district court observed, Alimi’s criminal history, the seriousness of his offense, and

the need to protect the public weighed against shortening his sentence by more

than half. See 18 U.S.C. § 3553(a)(1), (a)(2)(A), (C). Moreover, contrary to

Alimi’s argument, the court did not rely on any clearly erroneous facts in

calculating the remaining time on Alimi’s custodial sentence.

      AFFIRMED.




                                          2                                    20-30204